835 F.2d 875Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Miguel Angel RAMIREZ, Defendant-Appellant.
No. 86-7749.
United States Court of Appeals, Fourth Circuit.
Submitted July 31, 1987.Decided Nov. 27, 1987.

Miguel Angel Ramirez, appellant pro se.
John Douglas McCullough, Assistant United States Attorney, for appellee.
Before WIDENER, K.K. HALL, and JAMES DICKSON PHILLIPS, Circuit Judges.
PER CURIAM:


1
Miguel Ramirez appeals an order of the district court denying his motion filed pursuant to Fed.R.Crim.P. 36.  Ramirez asserted in his motion that Bureau of Prison files incorrectly reflect his sentence commencement date.  He sought correction of this error through an order from the sentencing court.


2
Rule 36 permits the court to correct clerical mistakes in judgments, orders, or other parts of the record.  Ramirez's judgment and commitment order correctly reflects that sentence was imposed on March 2, 1982.  Ramirez's complaint is not that there are errors in the sentencing court record but that there are errors in the Bureau of Prison files.  Such a complaint is not properly pursued under Rule 36.


3
It is the administrative responsibility of the Attorney General, the Department of Justice, and the Bureau of Prisons to compute sentences and apply credit where it is due.  See 18 U.S.C. Sec. 3568.  It is not the province of the sentencing court.  After exhaustion of administrative remedies, Chua Han Mow v. United States, 730 F.2d 1308, 1313 (9th Cir.1984), cert. denied, 470 U.S. 1031 (1985), judicial review of a claim relating to computation of sentence is available under 28 U.S.C. Sec. 2241 in the district of confinement.    United States v. Hornick, 815 F.2d 1156, 1160 (7th Cir.1987).


4
We accordingly affirm the district court's denial of the motion.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively


5
AFFIRMED.